Douglas, J.,
concurring. I authored the court’s opinion in Hedrick v. Motorists Mut. Ins. Co. (1986), 22 Ohio St.3d 42, 22 OBR 63, 488 N.E.2d 840. Today, the court overrules Hedrick and I am concurring in that judgment. In doing so, I am persuaded by language contained in two opinions written for the court by Justice Wright, both of which were decided after our decision in Hedrick.
In Watson v. Grange Mut. Cas. Co. (1988), 40 Ohio St.3d 195, 197, 532 N.E.2d 758, 760, Justice Wright, in discussing uninsured motorist coverage, said: “The coverage’s clear focus is on the operator, not the vehicle. It is axiomatic that drivers cause accidents, not inanimate vehicles. The purpose of the uninsured motorist statute is not to provide coverage for an uninsured vehicle but rather to afford the insured additional protection in the event of an accident. This form of coverage protects against losses caused by a limited group of tortfeasors.” (Emphasis added.)
In Stanton v. Nationwide Mut. Ins. Co. (1993), 68 Ohio St.3d 111, 113-114, 623 N. E.2d 1197, 1199-1200, Justice Wright, writing for the court, said:
“I
“The General Assembly determined by enacting R.C. 3937.18 that automobile liability carriers must offer uninsured motorist coverage to their customers. Watson v. Grange Mut. Cas. Co. (1988), 40 Ohio St.3d 195, 532 N.E.2d 758. This court has described the purpose behind R.C. 3937.18 in various ways over the years, all of which may be summarized by stating that the uninsured motorist statute is meant to ensure that innocent persons who are injured by negligent uninsured motorists are not left without compensation simply because the tortfeasor lacked liability coverage. State Farm Auto. Ins. Co. v. Alexander (1992), 62 Ohio St.3d 397, 583 N.E.2d 309. The statute protects persons who purchase insurance by providing a remedy to them in the event they are injured by uninsured motorists who cannot pay for the damages they cause. By allowing victims of automobile accidents to seek compensation from their own insurance carriers, the statute attempts to place those victims in the same position they would have been [in] had the tortfeasors possessed liability coverage. Bartlett v. Nationwide Mut. Ins. Co. (1973), 33 Ohio St.2d 50, 62 O.O.2d 406, 294 N.E.2d 665. In short, the statute is remedial in nature, and is meant to provide a means of compensation to those injured by uninsured motorists.
“The General Assembly has determined, however, that automobile liability carriers must only offer uninsured motorist coverage to their customers; it has not made the purchase of uninsured motorist coverage mandatory. Orris v. Claudio (1980), 63 Ohio St.2d 140, 17 O.O.3d 85, 406 N.E.2d 1381. We have previously stated that R.C. 3937.18 does not displace ordinary principles of *484contract law and that, as a result, reasonable exclusions in the uninsured motorist coverage of automobile insurance policies do not necessarily conflict with the policy behind R.C. 3937.18 and are sometimes enforceable.1 However, this court has since changed its view on this matter.
“II
“In 1992, this court stated in State Farm, supra, that automobile insurance policies may not eliminate or reduce uninsured motorist coverage. Specifically, the court held:
“ ‘An automobile insurance policy may not eliminate or reduce uninsured or underinsured motorist coverage, required by R.C. 3937.18, to persons injured in a motor vehicle accident, where the claim or claims of such persons arise from causes of action that are recognized by Ohio tort law.’ Id. at syllabus.2
“When the syllabus law in State Farm is applied to the facts in this case, it is clear that appellant’s ‘for fee’ exclusion is unenforceable. Notwithstanding appellees’ argument that the exclusion is ambiguous, the exclusion plainly eliminates coverage to at least those persons, like appellee, who are injured while driving vehicles that are being used for commercial purposes. In addition, appellant does not dispute that appellee has a cause of action in tort against the uninsured motorist whose car caused the accident. Thus the facts of this case fit squarely within the syllabus law in State Farm. Appellant argues, however, that this court should still enforce the ‘for fee’ exclusion in appellee’s insurance policy.
(( * # #
“Despite the cogency of appellant’s arguments, we decline to carve out a commercial-context exception from the syllabus law set forth in State Farm. This is a matter of public policy best left to the General Assembly. We believe that enforcing appellant’s ‘for fee’ exclusion at this time would only frustrate the policies of predictability and stability found in the doctrine of stare decisis.” (Emphasis added.)
Footnotes 1 and 2 in the opinion read:
“1. See, e.g., Dairyland Ins. Co. v. Finch (1987), 32 Ohio St.3d 360, 513 N.E.2d 1324, paragraph two of the syllabus, overruled by State Farm Auto. Ins. Co. v. Alexander (1992), 62 Ohio St.3d 397, 583 N.E.2d 309.
“2. State Farm gave a different interpretation to R.C. 3937.18. The writer authored Dairyland and dissented in State Farm. However, the General Assembly has not reacted to State Farm. Given a time frame of well over one year, State Farm must be regarded as settled law and the doctrine of stare decisis must apply.” (Emphasis added.)
*485Given the foregoing, Justice Francis E. Sweeney’s opinion herein is clearly correct. Accordingly, I concur in the syllabus, reasoning and judgment.